Citation Nr: 0433519	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  01-06 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for thrombophlebitis of 
the left leg and knee.

2.  Entitlement to service connection for deep vein phlebitis 
of the right calf.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of the 
Montgomery, Alabama, Regional Office (RO). 

A hearing was held in October 2001 before the undersigned, a 
Veterans Law Judge sitting in Washington, D.C., who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002), and who is rendering the 
determination in this case.  A copy of the transcript has 
been associated with the claims files.

In a December 2001 decision, the Board reopened the two 
issues on appeal and remanded them for further development.  
The case has returned for appellate action.


FINDINGS OF FACT

1.  Thrombophlebitis of the left leg and knee is not 
medically shown post-service, and there is no competent 
medical nexus evidence of record otherwise attributing 
current cellulitis or venous insufficiency of the left lower 
extremity to any documented treatment during service.

2.  Deep vein phlebitis of the right calf was not shown to be 
present during military service, and there is no competent 
medical nexus evidence of record otherwise attributing 
current cellulitis or venous insufficiency of the right lower 
extremity to service.




CONCLUSIONS OF LAW

1.  Chronic thrombophlebitis of the left leg and knee was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  Deep vein phlebitis of the right calf was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I,  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  
Through a January 2002 letter from the RO referencing the 
Board's December 2001 Remand to the veteran, a June 2003 
letter from the RO, and the February 2003, April 2003 and May 
2003 supplemental statements of the case, VA notified the 
veteran and his representative of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with his appeal, and the bases for the denial of 
his claims.  Consequently, the Board finds that the veteran 
has received sufficient notice of the information and 
evidence necessary to support his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.      

The Board finds that the January 2002 and June 2003 letters 
to the veteran, along with other communications issued by the 
VA to the veteran, satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

In addition to the above-cited authority, the Board points 
out that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) appears to hold that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  The 
Board finds that the letters of January 2002 and June 2003 
meet these requirements.       

Pelegrini also held that the held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

The Board notes that, in the case on appeal, some of the 
documents meeting the VCAA's notice requirements were 
provided to the veteran after the date of the December 2000 
RO rating action.  However, following the enactment of the 
VCAA, the RO issued the letters to the veteran in January and 
June 2003, and then three supplemental statements of the case 
discussing the veteran's claims.  Hence, the Board finds that 
any failure on VA's part in not completely fulfilling the 
VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

The Board also finds that the duty to assist the veteran has 
been met in this case.  The RO has either obtained, or 
attempted to obtain, pertinent treatment records and neither 
the veteran nor his representative has indicated that there 
is any outstanding pertinent evidence that the RO has not 
already obtained or attempted to obtain.  Further, a VA 
medical opinion was obtained, which will be discussed in more 
detail below.  Under these circumstances, the Board finds 
that there is no prejudice to the veteran in proceeding with 
a decision at this time.  

II.  Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996); 
Pond v. West, 12 Vet. App. 341, 346 (1999) ("Generally, to 
prove service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.").

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 5.

The veteran's service medical records reveal that he was 
diagnosed with thrombophlebitis of the greater saphenous vein 
of the left leg.  According to an August 1954 service 
examination report, the examiner noted that the veteran was 
admitted to the hospital for an unrelated medical procedure.  
The veteran's post-operative course was complicated by 
thrombophlebitis of the left leg.  This was treated with 
conservative therapy.  The service medical records are 
negative for subsequent complaints or treatment for 
thrombophlebitis of the left leg.  The October 1954 service 
separation examination report is negative for complaints or 
findings of abnormalities involving the lower extremities. 

The veteran's post-service employment records contain routine 
physical examinations that were conducted generally every two 
years.  According to an October 1954 examination report, the 
examiner described the veteran's general appearance as good.  
The report contains no reference to the veteran's claimed 
conditions of the lower extremities.  Employment records from 
the late 1950s reveal that the veteran experienced swelling 
of the lower extremities.  In an April 1958 physician's 
statement, the veteran was diagnosed with cellulitis of the 
foot and ankle.  In an October 1959 physician's statement, 
the veteran was diagnosed with acute cellulitis of the right 
leg and acute thrombo-phlebitis of the right leg.  These 
records contain no medical opinion as to whether this problem 
was related to the veteran's service.  There is no reference 
to the veteran's left lower extremity in these treatment 
records.  Subsequent employment records dating through the 
early 1970s are negative for complaints of thrombophlebitis 
of the left lower extremity or phlebitis of the right lower 
extremity.  

According to a July 2002 VA examination report, the examiner 
noted that he had reviewed the veteran's medical history in 
the claims files and made the following findings.  The 
records revealed that the veteran had been treated for deep 
vein thrombosis in the past, however, there was no evidence 
that he had deep vein thrombosis.  On occasion, the veteran 
had been diagnosed with superficial cellulitis of the lower 
extremities.  The examiner cited a June 1995 sonar of the 
lower extremities report that was negative for findings of 
deep vein thrombosis.  A June 2002 sonar was also negative 
for findings of deep vein thrombosis.  Physical examination 
revealed a trace of edema of the lower extremities.  The 
pulses were good and there was no calf tenderness.  There was 
no evidence of any venous insufficiency.  Based on the 
foregoing, the examiner diagnosed the veteran with recurrent 
cellulitis of the legs versus superficial venous 
insufficiency.  There was no evidence of deep vein 
thrombosis.  The examiner concluded that, even if the veteran 
had deep vein thrombosis, no relation could be established 
between this and his military service.

The Board has reviewed extensive medical evidence regarding 
treatment of the veteran's conditions over many years, 
including VA and non-VA treatment records that make no 
reference to the disorders at issue.  The Board must find 
that these treatment records, as a whole, supply primarily 
negative evidence against the veteran's claim.  

After reviewing the totality of the pertinent evidence, the 
Board finds that the preponderance of the evidence is against 
the veteran's service-connection claims.  With regard to the 
veteran's own contention that he has these disorders of the 
lower extremities due to service, as a lay person, he may be 
competent to report an injury occurred; however, he is not 
competent to relate a current disability to something treated 
during service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Little if any competent 
medical evidence supports the veteran's claim and, in fact, 
medical evidence in the form of a highly probative VA 
examination provides negative evidence against the veteran's 
contention.  

The veteran's representative contends in the September 2004 
written brief that the veteran's currently diagnosed 
cellulitis of the legs is related to the documented 
thrombophlebitis noted during service.  The representative 
cites to a medical definition of "thrombosis", as well as a 
medical treatise that indicates that cellulitis is sometimes 
confused with thrombophlebitis.

The Board notes that, with regard to medical treatise 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has held that a medical article or treatise 
"can provide important support when combined with an opinion 
of a medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. 
App. 509 (1998).  

This medical treatise evidence is not dispositive of the 
claims on appeal, however, in that it does not purport to 
speak to the specific facts of the veteran's case.  
Furthermore, the July 2002 VA examiner reviewed the veteran's 
claims file and found that there was no evidence of deep vein 
thrombosis, and that even if the veteran had deep vein 
thrombosis, no relation could be established between this and 
his military service.

Given that there is no competent medical evidence showing 
that the veteran currently has thrombophlebitis of the left 
leg and knee and/or deep vein phlebitis of the right calf, 
the preponderance of the evidence is against the claim, 
meaning the benefit-of-the-doubt rule does not apply and the 
claim must be denied.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 

Accordingly, without medical evidence of a current 
disability, diagnosed as thrombophlebitis of the left lower 
extremity and/or deep vein phlebitis of the right lower 
extremity, this claim must be denied.


ORDER

Service connection for thrombophlebitis of the left leg and 
knee is denied.

Service connection for deep vein phlebitis of the right calf 
is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



